Citation Nr: 0430085	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1984.  The veteran also served in the Florida Army 
National Guard from February 1984 to December 2000, with 
unconfirmed periods of active duty for training (ACDUTRA) 
throughout that time period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection based on his active 
duty and his service in the National Guard.  A preliminary 
review of the record reveals that in September 2001, the RO 
requested verification of the veteran's service dates and his 
medical records from the National Personnel Records Center, 
but incorrectly identified the veteran's name.  Specifically, 
the RO reversed the veteran's first and last names in the 
request.  The request was returned indicating that no records 
were able to be identified.  Additionally, although the 
veteran has submitted a number of his National Guard orders 
indicating when he was on ACDUTRA, they do not span the 
entire period of his National Guard service.   Therefore, 
before the Board may proceed, the RO must seek to verify the 
veteran's service, including his ACDUTRA periods, and 
retrieve his active duty service medical records.

The Board notes that medical records spanning the veteran's 
National Guard duty have been associated with the claims 
file; accordingly, the RO does not need to make an additional 
request from the State Adjutant General.
Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should request that the National 
Personnel Records Center verify all periods 
of military service occurring between 
November 1980 and December 2000, noting 
whether the periods are active duty, active 
duty for training (ACDUTRA), or inactive duty 
for training (INACDUTRA).  Please note the 
veteran's last name is "H-----."

3.  The RO should take the necessary steps to 
obtain the veteran's active duty service 
medical records, which date from November 
1980 to February 1984.

4.  The RO should obtain outpatient treatment 
records from the VA outpatient clinic in 
Orlando from 1984, including dental treatment 
records and any document with a blood 
pressure reading.  A marginal note on VA Form 
10-7131 dated in February 2003 indicates 
"Vol #1 will be retrieved from retirement."  
It is not clear whether the records currently 
on file are from the elusive volume #1, or 
whether that volume has yet to be retrieved.

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



